OPINION AND ORDER

Travis Olen Myles, Jr., KB A No. 87300, was admitted to the practice of law in the Commonwealth of Kentucky on October 2, 1998, and his bar roster address is listed as 850 Washburn Ave. # 224, Louisville, Kentucky 40222. He moves this Court to impose the sanction of a public reprimand for his violations of SCR 3.130-1.16(d) and SCR 3.130-8.1(b). The Kentucky Bar Association has no objection, as the parties have agreed to a negotiated sanction pursuant to SCR 3.480(2).
Myles was hired by Sharon Walker to represent her in a disability matter. Ms. Walker was awarded partial benefits and Myles filed an appeal on her behalf. Myles acknowledges that, though it is his belief that he sent notice to her, Ms. Walker may not have received notice of the outcome. Furthermore, Myles acknowledges taking a job with the Social Security Administration, which precluded him from representing Ms. Walker any further. Myles, however, failed to notify Ms. Walker of his new employment, and failed to return her medical records and other paperwork upon ending his representation.
Myles was served with a Bar Complaint along with a letter advising him of the need to submit a written response. After Myles failed to respond, he was served *803with a reminder letter and a second copy of the complaint, and was again notified of his need to respond. Myles admits that he failed to submit a written response to the complaint.
The Inquiry Commission alleged two counts against Myles: (1) Count I charges Myles with violating SCR 3.180-1.16(d)1 and (2) Count II charges Myles with violating SCR 3.130-8.1(b).2 Myles acknowledges that he engaged in the misconduct in violation of the Rules of Professional Conduct as set forth above and agrees to the imposition of discipline for his violations.
In light of his admissions, Myles and the KBA have agreed to a negotiated sanction pursuant to SCR 3.480(2) which would impose a public reprimand. KBA v. Thornton, 279 S.W.3d 516 (Ky.2009) (holding that a public reprimand was a sufficient sanction for failure to inform a client of fee structure, in violation of SCR 3.130 — 1.5(b)), and for his failure to respond to requests for information regarding the ethics charges in violation of SCR 3.130 — 8.1(b); KBA v. Noble, 118 S.W.3d 586 (Ky.2003) (holding that a public reprimand was a sufficient sanction for violations of SCR 3.130-1.16(d) and SCR 3.130-8.1(b)). Agreeing that the negotiated sanction proposed in Myles’ motion is appropriate, it is ORDERED that:
1. Movant, Travis O. Myles, is found guilty of the above-described and admitted violations of the Rules of Professional Conduct and is, thus, subject to public reprimand.
2. In accordance with SCR 3.450, Myles is directed to pay all costs associated with the disciplinary proceedings against him, said sum being $126.27, for which execution may issue from this Court upon finality of this Opinion and Order.
MINTON, C.J., ABRAMSON, CUNNINGHAM, NOBLE, SCOTT, and VENTERS, JJ., sitting. All concur.
ENTERED: February 21, 2013.
/s/ John D. Minton, Jr.

. SCR 3.130-1.16(d) provides that "[ulpon termination of representation, a lawyer shall take steps to the extent reasonably practicable to protect the client’s interests, such as giving reasonable notice to the client, allowing time for employment of other counsel, surrendering papers to which the client is entitled, and refunding any advanced payment of fee or expense that has not been earned or incurred.” Myles admits that he violated this rule by failing to return Ms. Walker’s medical records and other papers when his representation was terminated.


. SCR 3.130-8.1(b) provides, in part, that in connection with a disciplinary matter, a lawyer shall not "knowingly fail to respond to a lawful demand for information from an admissions or disciplinary authority.” Myles admits that he violated this rule when he failed to respond to the complaint.